
 
EXHIBIT 10.3

MEDIS TECHNOLOGIES LTD.
2007 EQUITY INCENTIVE PLAN

 
STOCK OPTION AGREEMENT

 
 
AGREEMENT, dated as of [_____] [__], 2007, between Medis Technologies Ltd., a
Delaware corporation (the “Company”), and [__________] (the “Grantee”).
 
W I T N E S S E T H:
 
WHEREAS, as of April 18, 2007, the Company adopted the Medis Technologies Ltd.
2007 Equity Incentive Plan (the “Plan”), which Plan authorizes, among other
things, the grant of options to purchase shares of common stock, $.01 par value
(“Common Stock”), of the Company to directors, officers and employees of the
Company and to other individuals; and
 
WHEREAS, the Company’s Compensation Committee, as administrator of the Plan, has
determined that it would be in the best interests of the Company to grant the
option documented herein.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1  Definitions.  Capitalized terms not defined in this Agreement shall have the
meaning ascribed to such terms in the Plan.
 
2  Grant of Option. Subject to the terms and conditions of the Plan and as set
forth herein, the Company hereby grants to the Grantee, as of date hereof, an
option (the “Option”) to purchase from the Company all or any part of an
aggregate number of [_____] shares of Common Stock (the “Optioned Shares”)
 
3  Vesting. Subject to such further limitations as are provided in the Plan and
as set forth herein, the Option shall become exercisable at a per share price of
$[_____] (“Exercise Price”), the Grantee having the right hereunder to purchase
from the Company the indicated number of Optioned Shares upon exercise of the
Option, on and after such dates, in cumulative fashion:
 
Exercise
Date
   
Non−Qualified
Stock Options
   
Incentive
Stock
Options
   
102 Capital Gains
Track Option Award
(with Trustee) (Israel)
   
102 Ordinary
Income Track
Option Award
(with Trustee)
(Israel)
   
102 Non-
Trustee
Option
Award
(Israel)
   
3(9)
Option
Award
(Israel)
                                                                               
                                                                               
   

 
Only those Optioned Shares indicated above as “Incentive Stock Options” are
intended by the parties hereto to be, and be treated as, “incentive stock
options” (as such term is defined under Section 422 of the Code). The Option may
not be exercised with respect to less than 100 Optioned Shares (or the Optioned
Shares then subject to purchase under the Option, if less than 100 shares) or
for any fractional shares.
 
 
1

--------------------------------------------------------------------------------

 
4  Termination of Option. (a)  The Option, to the extent not previously
exercised, shall terminate and become null and void on [_____][__], 20[__] (the
“Option Expiration Date”).
 
(b)  Subject to the provisions of Section 5 hereof, and except as otherwise
provided in this Section 4, upon the Grantee’s ceasing for any reason to be
employed by the Company or a Subsidiary (such occurrence being a “termination of
the Grantee’s employment”), the Option, to the extent not previously exercised,
shall terminate and become null and void three (3) months after such termination
of the Grantee’s employment, or upon the Option Expiration Date, whichever
occurs first.
 
(c)  Subject to the provisions of Section 5 hereof, if the Grantee has been
continuously employed with the Company or a Subsidiary for six (6) years or
more, upon a termination of the Grantee’s employment (other than for Cause), the
Option, to the extent not previously exercised, shall terminate and become null
and void on the Option Expiration Date; provided, however, that to the extent
the Options are Incentive Stock Options, the Options (to such an extent) shall
cease to constitute Incentive Stock Options to the extent that such Options are
exercised more than three (3) months after the termination of the Grantee’s
employment.
 
(d)  Upon a termination of the Grantee’s employment for Cause or if following
the Grantee’s termination of employment, circumstances arise or are discovered
with respect to the Grantee that would have constituted Cause for termination of
employment, the Option, to the extent not previously exercised, shall terminate
and become null and void immediately upon such termination of the Grantee’s
employment (or when such circumstances arise or are discovered).
 
(e)  Subject to the provisions of Section 5 hereof, and except as otherwise
provided in this Section 4 (other than Section 4(b)), upon a termination of the
Grantee’s employment by reason of permanent disability (within the meaning of
Section 22(e)(3) of the Code) or by reason of the death of the Grantee, the
Option, to the extent not previously exercised, shall terminate and become null
and void twelve (12) months after such termination of the Grantee’s employment,
or upon the Option Expiration Date, whichever occurs first.
 
5  Exercisability. (a)  Upon a termination of the Grantee’s employment, the
Option shall be exercisable only to the extent that the Option is vested and is
in effect on the date of such termination of the Grantee’s employment.
 
(b)  To the extent exercisable, the Option may be exercised by a legal
representative on behalf of the  Grantee in the event of such permanent
disability, or, in the case of the death of the Grantee, by the estate of the
Grantee or by any person or persons who acquired the right to exercise the
Option by bequest or inheritance or by reason of the death of the Grantee.
 
6  Manner of Exercise. (a)  The Option may be exercised in full at one time or
in part from time to time for the number of Optioned Shares then exercisable by
giving written notice, signed by the person exercising the Option, to the
Company, stating the number of Optioned Shares with respect to which the Option
is being exercised and the date of exercise thereof, which date shall be at
least five days after the giving of such notice.
 
 
2

--------------------------------------------------------------------------------

 
(b)  Full payment by the Grantee of the Exercise Price for the Optioned Shares
purchased shall be made on or before the exercise date specified in the notice
of exercise by delivery of (i) cash or a check payable to the order of the
Company in an amount equal to such Exercise Price, (ii) shares of Common Stock
owned by the Grantee having a Fair Market Value equal in amount to such Exercise
Price, or (iii) any combination of the preceding clauses (i) and (ii).
 
(c)  The Company shall be under no obligation to issue any Optioned Shares
unless the person exercising the Option, in whole or in part, shall give a
written representation and undertaking to the Company which is satisfactory in
form and substance to counsel for the Company and upon which, in the opinion of
such counsel, the Company may reasonably rely, that he or she is acquiring such
Optioned Shares for his or her own account as an investment and not with a view
to, or for sale in connection with, the distribution of any such Optioned
Shares, and that he or she will make no transfer of the same except in
compliance with any rules and regulations in force at the time of such transfer
under the Securities Act of 1933, or any other applicable law.
 
(d)  Upon exercise of the Option in the manner prescribed by this Section 6,
delivery of a certificate for the Optioned Shares then being purchased shall be
made at the principal office of the Company to the person exercising the Option
within a reasonable time after the date of exercise specified in the notice of
exercise.
 
7  Non−Transferability of Option. The Option shall not be assignable or
transferable by the Grantee other than by will or the laws of descent and
distribution, and shall be exercisable during the lifetime of the Grantee only
by the Grantee. The Option shall terminate and become null and void immediately
upon the bankruptcy of the Grantee, or upon any attempted assignment or transfer
except as herein provided, including without limitation, any purported
assignment, whether voluntary or by operation of law, pledge, hypothecation or
other disposition, attachment, trustee process or similar process, whether legal
or equitable, upon the Option.
 
8  No Special Employment Rights. Neither the granting of the Option nor its
exercise shall be construed to confer upon the Grantee any right with respect to
the continuation of his or her employment by the Company (or any subsidiary of
the Company) or interfere in any way with the right of the Company (or any
subsidiary of the Company), subject to the terms of any separate employment
agreement to the contrary, at any time to terminate such employment or to
increase or decrease the compensation of the Grantee from the rate in existence
as of the date hereof.
 
9  Tax Consequences.  (a)  All tax consequences under any Applicable Law which
may arise from the grant of this Option or the exercise thereof, the sale or
disposition of any shares granted hereunder or issued upon exercise of this
Option or from any other action of the Grantee in connection with the foregoing
shall be borne and paid solely by the Grantee, and the Grantee shall indemnify
the Company, and its Subsidiaries and Affiliates, and shall hold them harmless
against and from any liability for any such tax or penalty, interest or
indexation thereon. The Grantee agrees to, and undertakes to comply with, any
ruling, settlement, closing agreement or other similar agreement or arrangement
with any tax authority in connection with
 
 
3

--------------------------------------------------------------------------------

 
the foregoing which is approved by the Company.  The Grantee is advised to
consult with a tax advisor with respect to the tax consequences of receiving or
exercising this Option.  The Company does not assume any responsibility to
advise the Grantee on such matters, which shall remain solely the responsibility
of the Grantee.
 
(b)           The Grantee shall notify the Company in writing promptly and in
any event within ten (10) days after the date on which the Grantee first obtains
knowledge of any tax bureau inquiry, audit, assertion, determination,
investigation, or question relating in any manner to the Option granted or
received hereunder or Shares issued thereunder and shall continuously inform the
Company of any developments, proceedings, discussions and negotiations relating
to such matter, and shall allow the Company and its representatives to
participate in any proceedings and discussions concerning such matters. Upon
request, the Grantee shall provide to the Company any information or document
relating to any matter described in the preceding sentence, which the Company,
in its discretion, requires.
 
(c)           To the extent a 102 Option Award is designated above, you declare
and acknowledge: (i) that you fully understand that Section 102 of the Israeli
Income Tax Ordinance and the rules and regulations enacted thereunder apply to
the Options specified in this Agreement and to you; and (ii) that you understand
the provisions of Section 102, the tax track chosen and the implications
thereof. With respect to Options granted under Section 102, the terms of such
Options shall also be subject to the terms of the Trust Agreement made between
the Company and the Trustee for the benefit of the Grantee, as well as the
requirements of the Israeli Income Tax Commissioner. The grant of Options
hereunder is further conditioned upon the Grantee signing all documents
requested by the Company or the Trustee, in accordance with and under the Trust
Agreement. A copy of the Trust Agreement is available for the Grantee’s review,
during normal working hours, at the Company’s offices.
 
10  No Rights of Stockholder. The Grantee shall not be deemed for any purpose to
be a stockholder of the Company with respect to the Option except to the extent
that the Option shall have been exercised with respect thereto and, in addition,
a stock certificate shall have been issued theretofore and delivered to the
Grantee.
 
11  Amendment. Subject to the terms and conditions of the Plan, the Board or a
committee appointed by the Board to administer the Plan (the “Committee”),
whichever shall then have authority to administer the Plan, may amend this
Agreement with the consent of the Grantee when and subject to such conditions as
are deemed to be in the best interests of the Company and in accordance with the
purposes of the Plan.
 
12  Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Grantee, to the address as
appearing on the records of the Company. Such communication or notice shall be
deemed given if and when (a) properly addressed and posted by registered or
certified mail, postage prepaid, or (b) delivered by hand.
 
13  Incorporation of Plan by Reference. The Option is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
the Option shall in all respects be interpreted in accordance with the Plan. In
the event of any inconsistency between
 
 
4

--------------------------------------------------------------------------------

 
the Plan and this Agreement, the Plan shall govern. The Board or the Committee,
whichever shall then have authority to administer the Plan, shall interpret and
construe the Plan and this Agreement, and their interpretations and
determinations shall be conclusive and binding upon the parties hereto and any
other person claiming an interest hereunder, with respect to any issue arising
hereunder or thereunder.
 
14  Acknowledgement.  The Grantee acknowledges receipt of the copy of the Plan
attached hereto as Exhibit A.
 
15  Governing Law. The validity, construction and interpretation of this
Agreement shall be governed by and determined in accordance with the laws of the
State of New York.
 
[SIGNATURES ON NEXT PAGE]
 




 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
above written.
 
 

 
MEDIS TECHNOLOGIES LTD.




By: ____________________________________
Name:
Title:




GRANTEE:


_________________________________________
Name: 


 
 
 
 

 
 
6

--------------------------------------------------------------------------------

 
Exhibit A
 


 
2007 Equity Incentive Plan
 
 
 
 
 
 
 
 
 

 
 
7

--------------------------------------------------------------------------------

 